Citation Nr: 1128551	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-01 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  He was awarded the Purple Heart for such service.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

A request to reopen a claim of service connection for peripheral neuropathy of the lower extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The competent evidence does not show that the Veteran's tinnitus is causally related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  At a VA audiologic examination conducted in August 2006, the Veteran reported bilateral tinnitus, indicating that it began in the mid-1970s.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding Veteran competent to testify to post service symptoms of tinnitus).  Thus, the current disability requirement has been met.

The Veteran claimed that he has had tinnitus symptoms since he was near a howitzer that unexpectedly went off during his time in service.  He was engaged in combat during Vietnam, and received a Purple Heart for this service.  Thus, the Board concedes in-service noise exposure based on his lay statements.  38 U.S.C.A. § 1154(b).  The question remaining for consideration, then, is whether the Veteran's current tinnitus is causally due to his in-service noise exposure.  From the evidence of record, such causal relationship is not here demonstrated, as will be discussed further below.

The Veteran's service treatment records do not contain a diagnosis of, or show treatment for, tinnitus, nor are manifestations of tinnitus otherwise shown in service.  His February 1970 separation examination does not include any complaints of tinnitus.  In this regard, the report of medical history completed at discharge appears to indicate "yes" to "ear nose or throat trouble."  However, the mark is located somewhat between the "yes" and "no" responses so it is difficult to fully ascertain whether the answer was affirmative.  However, even if checked as "yes," the descriptive portion of the history report contains no mention of tinnitus (or any other ear problems) whatsoever.  Thus, this document is not found to create a preponderance of evidence indicating in-service incurrence of tinnitus.

The first documented indication of tinnitus occurs during the Veteran's August 2006 VA compensation and pension examination.  The record does not contain any earlier records of treatment, or reported complaints referable to tinnitus.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

It is acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, to the extent that the Veteran is claiming continuous tinnitus symptoms since the 1970s, he is not found to be credible.  Again, there is some ambiguity as to existence of ear, nose and throat trouble in the report of medical history at separation, but such document did not expressly indicate the presence of any tinnitus.  Moreover, and of great significant in this case, the Veteran expressly denied having tinnitus in medical records from Metropolitan Hospital dated in June 1993, October 1996, and July 1997.  This contradicts his assertion that he suffered from tinnitus dating back to the 1970s.  Likewise, as already stated, the Veteran's separation examination did not indicate any specific complaints of tinnitus.  

Additionally, it is noted that a claim of service connection for tinnitus was not raised until 2006, well over 30 years after discharge, despite the fact that the Veteran had filed multiple claims for other service-related disabilities during that time.  If he had been experiencing continuous symptoms of tinnitus over that time span, it would be reasonable to expect that he would have raised a claim much sooner.  

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record, or by the Veteran's own statements. Moreover, the weight of the competent medical evidence is against a finding that the current tinnitus is related to active service.  Indeed, the Veteran underwent a VA audiology examination in August 2006 in relation to this claim.  The examiner concluded that it was less likely than not that the current tinnitus was the result of military noise exposure.  The examiner noted the long period without treatment for tinnitus, the lack of complaints of tinnitus in prior examinations, and the Veteran's failure to report this disability despite his multiple previous service-related disability claims.  As the examiner reviewed the Veteran's records in connection with the opinion, and as it was accompanied by a clear rationale, it is found to be highly probative.  The record does not contain a medical nexus opinion linking the Veteran's current tinnitus to his military service.

The Veteran himself believes that his tinnitus was caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the passage of time, and the possibility of noise exposure in everyday post-service life, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.

In short, for reasons expressed immediately above, the claim of service connection for tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


